Exhibit 10.2

CAPSPECIALTY, INC.

2019 RESTRICTED SHARE PLAN

This CapSpecialty, Inc. 2019 Restricted Share Plan (the “Plan”) has been adopted
by the Board on October 22, 2019 and shall be effective immediately following
the occurrence of the mandatory conversion contemplated by Section 5.1(b) of the
Third Amended and Restated of Incorporation of the Company (the “Effective
Time”). The Plan shall be applicable to all awards made under the Plan.

1.        Purposes. The purposes of the Plan are to advance the interests of
CapSpecialty, Inc. (the “Company”) and its stockholders by providing a means to
attract, retain, motivate and reward certain key employees, officers and
directors of the Company Group upon whose judgment, initiative and efforts the
continued success, growth and development of the Company Group is dependent.

2.        Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:

“Alleghany” means Alleghany Corporation.

“Award” means an award of Restricted Shares granted to a Participant under the
Plan.

“Award Agreement” means any written agreement, contract, or other instrument or
document evidencing an Award.

“Board” means the Board of Directors of the Company.

“Change in Control” means (i) a consolidation or merger of the Company resulting
in Alleghany’s failure to own, directly or indirectly, at least fifty-one
percent (51%) of the combined voting power of the Company’s then outstanding
voting securities generally entitled to vote in the election of the Company’s
directors, (ii) a sale of stock resulting in Alleghany’s failure to own,
directly or indirectly, at least fifty-one percent (51%) of the combined voting
power of the Company’s then outstanding voting securities generally entitled to
vote in the election of the Company’s directors, or (iii) a sale of all or
substantially all of the assets of the Company and each of its Subsidiaries
existing at the time of such sale, taken as a whole, to a Third Party.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to any provision of the Code shall be deemed to include successor
provisions thereto and regulations thereunder.

“Committee” means the Board or the Compensation Committee of the Board.

“Company” has the meaning ascribed to such term in Section 1 above.

“Company Group” means the Company, together with each direct or indirect
Subsidiary of the Company.



--------------------------------------------------------------------------------

“Corporate Event” has the meaning ascribed to such term in Section 4(d) hereof.

“Eligible Person” means (1) each employee of any member of the Company Group,
including each such person who may also be a director of any member of the
Company Group and (2) any natural person who has been offered employment by any
member of the Company Group; provided, that such prospective employee may not
receive any payment or exercise any right relating to an Award until such person
has commenced employment with any member of the Company Group. An employee on an
approved leave of absence may be considered as still in the employ of a member
of the Company Group for purposes of eligibility for participation in the Plan.

“Fair Market Value” means, as of any date when the Shares are listed on one or
more national securities exchanges, the closing price reported on the principal
national securities exchange on which such Shares are listed and traded on the
date immediately prior to the date of determination, or, if the closing price is
not reported on such date, the closing price on the most recent date on which
such closing price is reported. If the Shares are not listed on a national
securities exchange, the Fair Market Value shall mean the amount determined by
the Committee in good faith.

“IPO” means an initial public offering of the Company’s equity securities
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), in connection with which equity
securities of the Company become listed on a U.S. national securities exchange.

“Participant” means each Eligible Person who has been granted an Award under the
Plan, or if applicable, such other person or entity who holds an Award.

“Plan” has the meaning ascribed to such term in the preamble hereto.

“Restricted Shares” means an Award of Shares granted to a Participant under
Section 5(b) that may be subject to certain restrictions and to a risk of
forfeiture, as set forth herein and in any Participant’s Award Agreement.

“Shares” means the common stock of the Company, $1.00 par value per share, and
such other securities as may be substituted for such common stock pursuant to
Section 4(c) below.

“Subsidiary” means, with respect to any person, (i) a corporation of which
shares of stock having ordinary voting power (other than stock having such power
only by reason of the happening of a contingency) to elect a majority of the
board of directors or other managers of such corporation are at the time owned,
directly or indirectly, through one or more intermediaries, by such person, or
(ii) in the case of unincorporated entities, any such entity with respect to
which such person has the power, directly or indirectly, to designate more than
fifty percent (50%) of the individuals exercising functions similar to a board
of directors.

“Third Party” means a person other than Alleghany or a Subsidiary of Alleghany.

 

- 2 -



--------------------------------------------------------------------------------

3.        Administration.

(a)        Authority of the Committee. The Plan shall be administered by the
Committee, and the Committee shall have full and final authority to take the
following actions, in each case in good faith and subject to and consistent with
the provisions of the Plan:

(i)      to select Eligible Persons to become Participants;

(ii)     to determine the number of Awards to be granted, the number of Shares
to which an Award may relate, the terms and conditions of any Award granted
under the Plan (including, but not limited to, any purchase price, and any bases
for adjusting such purchase price, any restriction or condition, any schedule
for lapse of restrictions or conditions relating to transferability or
forfeiture of an Award, and waiver or accelerations thereof, and waivers of
performance conditions relating to an Award, based in each case on such
considerations as the Committee shall determine), and all other matters to be
determined in connection with an Award;

(iii)    to determine whether, to what extent, and under what circumstances an
Award may be cancelled, forfeited, exchanged, or surrendered;

(iv)    to prescribe the form of each Award Agreement, which need not be
identical for each Participant;

(v)     to adopt, amend, suspend, waive, and rescind such rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(vi)    to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Award,
rules and regulations, Award Agreement, or other instrument hereunder;

(vii)   to accelerate the vesting of all or any portion of any Award; and

(viii)  to make all other decisions and determinations as may be required under
the terms of the Plan or as the Committee may deem necessary or advisable for
the administration of the Plan.

(b)        Manner of Exercise of Committee Authority. The Committee shall have
sole discretion in exercising its authority under the Plan. Any action of the
Committee with respect to the Plan shall be final, conclusive, and binding on
all persons, including each member of the Company Group, Participants, any
person claiming any rights under the Plan from or through any Participants, and
shareholders. The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee. The Committee may delegate to officers or
managers of any member of the Company Group the authority, subject to such terms
as the Committee shall determine, to perform administrative functions and such
other functions as the Committee may determine, to the extent permitted under
applicable law. Notwithstanding any provision of this

 

- 3 -



--------------------------------------------------------------------------------

Plan to the contrary, the Committee may grant Awards which are subject to the
approval of the Board; provided that an Award shall be subject to Board approval
only if the Committee expressly so states.

(c)        Limitation of Liability. Each member of the Committee shall be
entitled to rely or act upon any report or other information furnished to him or
her by any officer or other employee of any member of the Company Group, the
Company’s independent certified public accountants, or other professional
retained by the Company to assist in the administration of the Plan. No member
of the Committee, nor any officer or employee of any member of the Company Group
acting on behalf of the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Committee and any officer or employee of any member
of the Company Group acting on their behalf shall, to the extent permitted by
law, be fully indemnified and protected by the Company with respect to any such
action, determination, or interpretation.

(d)        Section 409A. The Committee shall take into account compliance with
Section 409A of the Code in connection with any grant of an Award under the
Plan, to the extent applicable. While the Awards granted hereunder are intended
to be structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Company Group be
liable for any additional tax, interest, or penalties that may be imposed on
Participants as a result of Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code (other than for withholding obligations
or other obligations applicable to employers, if any, under Section 409A of the
Code).

4.        Shares Subject to the Plan.

(a)        Subject to adjustment as provided in Section 4(c) hereof, the total
number of Shares reserved for issuance under the Plan shall be 156,250. No Award
may be granted if the number of Shares to which such Award relates, when added
to the number of Shares previously issued under the Plan, exceeds the number of
Shares reserved under the preceding sentence. The Committee may adopt reasonable
counting procedures to ensure appropriate counting, avoid double counting (as,
for example, in the case of tandem or substitute awards), and make adjustments
if the number of Shares differs from the number of Shares previously counted in
connection with an Award. If any Awards are forfeited, cancelled, terminated,
exchanged or surrendered, including in connection with satisfying tax
withholding requirements, or such Award terminates without a distribution of
Shares to the Participant, any Shares counted against the number of Shares
reserved and available under the Plan with respect to such Award shall, to the
extent of any such forfeiture, termination, cancellation, exchange or surrender,
again be available for Awards under the Plan.

(b)        Any Shares distributed pursuant to an Award may consist, in whole or
in part, of authorized and unissued Shares or treasury Shares including Shares
acquired by the Company by purchase.

(c)        In the event that the Committee shall determine that any dividend in
Shares, recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event,

 

- 4 -



--------------------------------------------------------------------------------

affects the Shares such that an adjustment is appropriate in order to prevent
dilution or enlargement of the rights of Participants under the Plan, then the
Committee shall make such equitable changes or adjustments as it deems
appropriate and, in such manner as it may deem equitable, adjust any or all of
(i) the aggregate number and kind of shares which may thereafter be issued under
the Plan, (ii) the number and kind of shares, other securities, or other
consideration (including cash) issued or issuable in respect of outstanding
Awards, and (iii) the purchase price relating to any Award. In addition, the
Committee is authorized to make adjustments in the terms and conditions of, and
the criteria and performance objectives included in, Awards in recognition of
unusual or non-recurring events (including, without limitation, events described
in the preceding sentence) affecting the Company or the financial statements of
the Company, or in response to changes in applicable laws, regulations, or
accounting principles.

(d)        Corporate Events. Except as provided by the Committee in an Award
Agreement or otherwise, in connection with (1) a merger, amalgamation, or
consolidation involving the Company in which the Company is not the surviving
corporation, (2) a merger, amalgamation, or consolidation involving the Company
in which the Company is the surviving corporation but the holders of Shares
receive securities of another corporation or other property or cash, (3) a
Change in Control, or (4) the reorganization or liquidation of the Company
(each, a “Corporate Event”), the Committee may, in its discretion, provide for
any one or more of the following:

(i)        The assumption or substitution of any or all Awards in connection
with such Corporate Event, in which case the Awards shall be subject to the
adjustment set forth in Section 4(c) above, and to the extent that such Awards
vest subject to the achievement of performance objectives or criteria, such
objectives or criteria shall be adjusted appropriately to reflect the Corporate
Event;

(ii)      The acceleration of vesting of any or all Awards, subject to the
consummation of such Corporate Event;

(iii)     The cancellation of any or all Awards (whether vested or unvested) as
of the consummation of such Corporate Event, together with the payment to the
Participants holding vested Awards (including any Awards that would vest upon
the Corporate Event but for such cancellation) so canceled of an amount in
respect of cancellation based upon the per-share consideration being paid for
the Shares in connection with such Corporate Event; and

(iv)    The replacement of any or all Awards (other than Awards that are
intended to qualify as “stock rights” that do not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code) with a cash
incentive program that preserves the value of the Awards so replaced (determined
as of the consummation of the Corporate Event), with subsequent payment of cash
incentives subject to the same vesting conditions as applicable to the Awards so
replaced and payment to be made within thirty (30) days of the applicable
vesting date.

 

- 5 -



--------------------------------------------------------------------------------

Payments to holders pursuant to Section 4(d)(iii) above shall be made in cash
or, in the sole discretion of the Committee, in the form of such other
consideration necessary for a Participant to receive property, cash, or
securities (or a combination thereof) as such Participant would have been
entitled to receive upon the occurrence of the transaction if the Participant
had been, immediately prior to such transaction, the holder of the number of
Shares covered by the Award at such time. In addition, in connection with any
Corporate Event, prior to any payment or adjustment contemplated under this
Section 4(d), the Committee may require a Participant to (A) represent and
warrant as to the unencumbered title to his Awards, (B) bear such Participant’s
pro-rata share of any post-closing indemnity obligations and be subject to the
same post-closing purchase price adjustments, escrow terms, offset rights,
holdback terms, and similar conditions as the other holders of Shares, and
(C) deliver customary transfer documentation as reasonably determined by the
Committee.

5.        Specific Terms of Awards.

(a)        General. Awards may be granted on the terms and conditions set forth
in this Section 5. In addition, the Committee may impose on any Award, at the
date of grant or thereafter (subject to Section 8(d)), such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including terms regarding forfeiture in the event of
termination of employment by the Participant.

(b)        Restricted Shares. The Committee is authorized to grant Restricted
Shares to Participants on the following terms and conditions:

(i)        Issuance and Restrictions. Restricted Shares shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions, if any, may
lapse separately or in combination at such times, under such circumstances
(including, without limitation, upon achievement of performance criteria if
deemed appropriate by the Committee), in such installments, or otherwise, as the
Committee may determine. Except to the extent restricted under the Award
Agreement relating to the Restricted Shares and the restrictions set forth in
Section 5(b)(iv) hereof, a Participant granted Restricted Shares shall have all
of the rights of a shareholder including, without limitation, the right to vote
Restricted Shares and the right to receive dividends thereon.

(ii)      Forfeiture. Except as otherwise determined by the Committee, at the
date of grant or thereafter, upon a Participant’s termination of employment for
any reason prior to the time that such Restricted Shares have vested, the
Restricted Shares and any accrued but unpaid dividends that are at that time
subject to restrictions shall be forfeited to the Company for no consideration
as of the date of termination; provided, however, that the Committee may
provide, by rule or regulation or in any Award Agreement, that restrictions or
forfeiture conditions relating to Restricted Shares will be waived in whole or
in part in the event of terminations resulting from specified causes.

(iii)    Certificates for Shares. Restricted Shares granted under the Plan may
be evidenced in such manner as the Committee shall determine (including in book
entry form). If certificates representing Restricted Shares are registered in
the name of the Participant, such certificates shall bear an appropriate legend
referring to the terms,

 

- 6 -



--------------------------------------------------------------------------------

conditions, and restrictions applicable to such Restricted Shares, and, if the
Committee so determines, the Company shall retain physical possession of the
certificate representing such Restricted Shares (whether or not vested).

(iv)      Dividends. Unless otherwise provided for in an Award Agreement, cash
or share dividends and shares distributed in connection with a Share split or
dividend in Shares, and other property distributed as a dividend, in each case
with respect to the Restricted Shares, shall be subject to restrictions and a
risk of forfeiture to the same extent as the Restricted Shares with respect to
which such Shares or other property has been distributed.

6.        Terms of Awards. The term of each Award granted to a Participant shall
be for such period as may be determined by the Committee.

7.        Nontransferability.

(a)        Except as set forth below, Awards shall not be transferable by a
Participant except to the Company and by will or the laws of descent and
distribution. Notwithstanding the foregoing, if the Committee expressly so
provides in the applicable Award agreement (at the time of grant or at any time
thereafter), an Award granted hereunder may be transferred by a Participant to
members of his or her “immediate family” or to a trust or other entity
established for the exclusive benefit of solely one or more members of the
Participant’s “immediate family,” and any such transfer by a Participant must be
for no consideration. As a condition to any such transfer, such transferee will
be required to agree to be bound by the terms of the Plan and the applicable
Award Agreement as though no transfer has taken place and any Award held by the
transferee will continue to be subject to the same terms and conditions that
were applicable to the Award immediately prior to the transfer, except that the
Award will be transferable by the transferee only by will or the laws of descent
and distribution. For purposes hereof, “immediate family” means the
Participant’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouse, siblings (including half brothers and sisters), in-laws,
and relationships arising because of legal adoption. A Participant’s rights
under the Plan may not be pledged, mortgaged, hypothecated, or otherwise
encumbered, and shall not be subject to claims of the Participant’s creditors.

(b)        Except (i) as otherwise approved by the Committee, (ii) pursuant to
Section 8(a) below, or (iii) pursuant to Section 7(a) above, Shares acquired by
a Participant pursuant to the vesting of any Award granted hereunder may not be
sold, transferred, or otherwise disposed of prior to the one hundred eightieth
(180th) day following an IPO. If requested by the underwriters managing an IPO,
the Participant shall execute a separate agreement to the foregoing effect.

8.        General Provisions.

(a)      Compliance with Legal and Trading Requirements. The Plan, the granting
of Awards thereunder, and the other obligations of the Company under the Plan
and any Award Agreement, shall be subject to all applicable federal and state
laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required. The

 

- 7 -



--------------------------------------------------------------------------------

Company, in its discretion, may postpone the issuance or delivery of Shares
under any Award until completion of any stock exchange or market system listing
or registration or qualification of such Shares or other required action under
any state or federal law, rule or regulation as the Company may consider
appropriate, and may require any Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Shares in compliance with applicable laws, rules and
regulations. No provisions of the Plan shall be interpreted or construed to
obligate the Company to register any Shares under federal or state law. If the
Shares offered for sale or sold under the Plan are offered or sold pursuant to
an exemption from registration under the Securities Act, the Company may
restrict the transfer of such shares and may legend the Share certificates
representing such shares in such manner as it deems advisable to ensure the
availability of any such exemption

(b)      No Right to Continued Employment. Neither the Plan nor any action taken
thereunder shall be construed as giving any employee the right to be retained in
the employ or service of any member of the Company Group, nor shall it interfere
in any way with the right of any member of the Company Group to terminate any
employee’s employment at any time.

(c)      Taxes. The Company is authorized to withhold, from any Award granted,
any payment relating to an Award under the Plan, including from a distribution
of Shares, or any payroll or other payment to a Participant, amounts of
withholding and other taxes due in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Shares or other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations.

(d)      Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of either shareholders of the Company or
Participants; provided, however, that, without the consent of an affected
Participant, no amendment, alteration, suspension, discontinuation, or
termination of the Plan may impair the rights or, in any other manner, adversely
affect the rights of such Participant under any Award theretofore granted to him
or her. Notwithstanding anything herein to the contrary, no amendment to the
Plan or any Award shall be effective without stockholder approval to the extent
that such approval is required pursuant to applicable law or the applicable
rules of each national securities exchange on which a Share is listed.
Notwithstanding the foregoing, subject to the limitations of applicable law, if
any, and without an affected Participant’s consent, the Board or the Committee
may amend the terms of the Plan or any one or more Awards from time to time as
necessary to bring such Awards into compliance with applicable law, including,
without limitation, Section 409A of the Code.

(e)      No Rights to Awards; No Shareholder Rights. No Participant or employee
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Participants. No Award shall confer on
any Participant any of the rights of a shareholder of the Company unless and
until Shares are duly issued or transferred to the Participant in accordance
with the terms of the Award.

 

- 8 -



--------------------------------------------------------------------------------

(f)      Clawback/Recoupment Policy. Notwithstanding anything contained herein
to the contrary, all Awards granted under the Plan shall be and remain subject
to any incentive compensation clawback or recoupment policy currently in effect
or as may be adopted by the Board and, in each case, as may be amended from time
to time. No such policy, adoption, or amendment shall in any event require the
prior consent of any Participant.

(g)      Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Participant any rights that are greater than those of
a general creditor of the Company. No provision of the Plan shall require the
Company to create any trusts or make other arrangements to meet the Company’s
obligations under the Plan to deliver Shares, Awards, or other property pursuant
to any Award.

(h)      Not Compensation for Benefit Plans. No Award payable under this Plan
shall be deemed salary or compensation for the purpose of computing benefits
under any benefit plan or other arrangement of the Company for the benefit of
its employees unless the Company shall determine otherwise.

(i)      No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. In the case of Awards to Participants, the
Committee shall determine whether cash or other property shall be issued or paid
in lieu of such fractional Shares, or whether such fractional Shares or any
rights thereto shall be forfeited or otherwise eliminated.

(j)      Participants Outside of the United States. The Committee may modify the
terms of any Award under the Plan made to or held by a Participant who is then a
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such Award shall
conform to laws, regulations, and customs of the country in which the
Participant is then a resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by non-United States
tax laws and other restrictions applicable as a result of the Participant’s
residence or employment abroad, shall be comparable to the value of such Award
to a Participant who is a resident or primarily employed in the United States.
An Award may be modified under this Section 8(k) in a manner that is
inconsistent with the express terms of the Plan, so long as such modifications
will not contravene any applicable law or regulation. Additionally, the
Committee may adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Eligible Persons who are
foreign nationals or employed outside the United States

(k)      Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of State of New York without giving
effect to principles of conflict of laws.

 

- 9 -



--------------------------------------------------------------------------------

(l)      Effective Date; Plan Termination. The Plan shall become effective at
the Effective Time. The Board may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate as to future awards on the
tenth anniversary of the Effective Time. No Awards may be granted under the Plan
while the Plan is suspended or after it is terminated; provided, however, that
following any suspension or termination of the Plan, the Plan shall remain in
effect for the purpose of governing all Awards then outstanding hereunder until
such time as all Awards under the Plan have been terminated, forfeited, or
otherwise canceled, or earned, settled, or otherwise paid out in accordance with
their terms.

(m)     Titles and Headings. The titles and headings of the sections in the Plan
are for convenience of reference only. In the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

*        *         *

 

- 10 -